Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections – 35 USC 112

1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 14-25, 27, 29-31, 33, 35-36 and 38 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claim 14, the term, “multifunctionalsurfacing” is indefinite. It is unclear what is meant by multifunctionalsurfacing. For examination purposes, the term will be interpreted as multifunctional surfacing.
	Claims 15-25, 27, 29-31, 33, 35-36 and 38 are rejected for being dependent on instant claim 14.


Claim Rejections – 35 USC § 103(a)

3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kitano et al  (U.S. 2003/0236318). 
	Kitano discloses a surface material (paragraph 13) comprising a curable resin layer, a hard coat layer of a silicone resin and an electrically conductive layer (paragraph 103).  Kitano discloses polymer material and silicone resins (paragraph 107).  Kitano does not disclose reinforcing fibers in the curable resin layer or silicone layer.  Although Kitano does not explicitly disclose the arrangement of layers, as claimed, it would have been obvious to one of ordinary skill in the art to rearrange the layers, since it has been held that rearranging the layers of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, as in claim 14.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781